Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, e.g. US 6061107 and US-20210198575-A1, a bistable light modulating device, comprising: a first flexible transparent conductive film and a second flexible transparent conductive film; a liquid crystal layer disposed between the first flexible transparent conductive film and the second flexible transparent conductive film, wherein the liquid crystal layer comprises a liquid crystal mixture and a sealing structure to seal the liquid crystal mixture within the liquid crystal layer, wherein the liquid crystal mixture includes at least one bimesogenic compound, at least one nematic liquid crystal compound and at least one chiral compound and wherein, the bistable light modulating device includes two states that are stable when no external electric field is applied: a transparent state where substantially all incident light is transmitted and a light scattering state where substantially all incident light is scattered and a plurality of supporting structures distributed inside the liquid crystal layer.  The prior art of record does not teach nor suggest, in combination with the limitations above, the weight percentage of the supporting structures over the liquid crystal mixture is 0.1% - 4.5%.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871